                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         DISH TECHNOLOGIES L.L.C., et al.,
                                   8                                                        Case No. 5:18-cv-05214-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER CONTINUING STATUS
                                                 v.                                         CONFERENCE
                                  10
                                         JADOO TV, INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Based upon the updated information provided in the Status Report (Dkt. No. 46), the status

                                  14   conference scheduled for November 21, 2019 is continued to February 27, 2020 at 10:00 a.m. No

                                  15   later February 17, 2012, Plaintiff shall file and serve an updated Status report.

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 12, 2019

                                  18                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-05214-EJD
                                       ORDER CONTINUING STATUS CONFERENCE
                                                                       1
